USCA1 Opinion

	




          June 25, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2141                                    EDWARD LOTHER,                                Plaintiff, Appellant,                                          v.                             GEORGE A. VOSE, JR., ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Edward Lother on brief pro se.            _____________            Jeffrey  B. Pine,  Attorney General,  Thomas A.  Palombo,  Special            ________________                      __________________        Assistant Attorney General, Department  of Attorney General, and David                                                                         _____        J. Gentile, Senior Legal Counsel,  R.I. Department of Corrections,  on        __________        brief for appellees.                                 ____________________                                 ____________________                 Per  Curiam.   Having carefully  examined the  record in                 ___________            this  case, we  affirm  the dismissal  of appellant  Lother's            complaint,  albeit for somewhat  different reasons than those            articulated below.                   First, since both the Morris rules and the Rhode  Island            Administrative  Procedure Acts  are state  laws,  the alleged            violation  of either, in and  of itself, is  not a sufficient            predicate  to  sustain a  damage  action  under federal  law.            Complaints of such violations therefore should be directed to            state  court.    Furthermore,  insofar  as   appellant  seeks            injunctive or  declaratory relief for  alleged violations  of            the Morris rules, he  is precluded by our prior  holding that            inmates  may not  bring individual  section 1983  actions for            injunctive or  declaratory relief which are  based on consent            decree violations.  See Martel v. Fridovich, 14 F.3d 1, 3 n.4                                ___ ______    _________            (1st Cir. 1993).                 Second,  Lother's allegation that  his being required to            provide a  urine sample violated his  Fourth Amendment rights            is without merit.  Urine tests of inmates may be searches for            Fourth Amendment purposes.   See, e.g., Lucero v.  Gunter, 52                                         ___  ____  ______     ______            F.3d 874, 877  (10th Cir.  1995); Forbes v.  Trigg, 976  F.2d                                              ______     _____            308,  312 (7th Cir. 1992), cert. denied, 507 U.S. 950 (1993);                                       _____ ______            Spence  v.  Farrier,  807  F.2d  753,  755  (8th  Cir. 1986).            ______      _______            Prisoners  therefore may have a  right not to  be required to            submit to  unreasonable requests  for urine tests.   However,            Lother claims only that  the test in this case  was conducted                                         -2-            without a superior officer present.  That fact may indicate a            violation of  the Morris  rules; standing alone,  however, it            does not raise Fourth Amendment concerns.                 Finally, even if we  assume without deciding that Lother            retains  a  liberty  interest  in preserving  the  good  time            credits  he  has  earned or  in  not  being  deprived of  his            visitation  privileges, Lother  has  still  failed to  allege            sufficient facts to  sustain a  claim that his  right to  due            process  has  been  violated.     Even  read  liberally,  his            complaint at  most alleges that the  disciplinary board which            found him  guilty of  the drug violation  "used inappropriate            criteria  to  substanciate  [sic] [the]  discipline  report."            While  due  process  requires  that  a  disciplinary  board's            finding  of guilt  be  supported by  "some  evidence" in  the            record, Superintendent, Mass.  Correctional Inst., Walpole v.                    __________________________________________________            Hill, 472 U.S.  445, 455-56 (1985),  Lother has only  alleged            ____            that the drug test which  led to the challenged  disciplinary            action was unsupported by  a second test.   Since he has  not            alleged that the  test itself  was false, he  has not  denied            that "some evidence" exists to support the board's finding of            guilt.                   Affirmed.  See 1st Cir. Loc. R. 27.1.                 ________   ___                                         -3-